ORDER
William Valtierra believes that he is entitled to more seniority than he was credited by his employer, Burlington Northern and Santa Fe Railroad Company. He sued both Burlington Northern and his union, United Transportation Union Local 0445, alleging discrimination based upon his national origin (Mexican) and his disability (an injured shoulder). Burlington Northern filed a motion for summary judgment and United Transportation filed a motion to dismiss, both of which the district court granted. After reviewing the district court’s decision, we conclude that Judge Pallmeyer properly ruled in favor of the defendants. Accordingly, we affirm essentially for the reasons stated in the district court’s order.
AFFIRMED.